DETAILED ACTION
This Office action is in response to Applicant’s reply filed on 05/02/2022.
Claims 1-20 are pending.
Independent claims 1, 9, and 17 are amended to correct typographical issues.
Claims 1-20 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes
The abstract has been amended to correctly recite an “of” before “webpages.”
Independent claims 1, 9, and 17 have been amended to correctly recite “data from a webpage of the plurality of webpages.”
Any objections are hereby withdrawn.

Statutory Review under 35 USC § 101
Claims 1-8 are directed towards a method and have been reviewed.
Claims 1-8 appear to be statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 9-16 are directed toward a system and have been reviewed.
Claims 9-16 appear to remain  non-statutory as the system does not expressly contain hardware.	Claims 9-16 would otherwise be statutory as they perform the method of claims 1-8, directed to significantly more than an abstract idea based on currently known judicial exceptions.
Claims 17-20 are directed toward an article of manufacture and have been reviewed.
Claims 17-20 appear to be statutory, as the article of manufacture excludes transitory signals (claim says non-transitory).
Further, claims 17-20 would be statutory as they perform the method of claims 1-4, directed to significantly more than an abstract idea based on currently known judicial exceptions

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-16 remain rejected under 35 U.S.C. 101 because the specification does not expressly define or set out implementation of the components to be hardware or hardware and software only. As such, under broadest reasonable interpretation, claims may be implemented in software alone.
Claim 9 refers to “a memory” and “a processing device.” However, the specification only refers to each of these elements once and does not define it as hardware or hardware and software only. Examples of the elements are provided; however, the language involving “e.g.” and “may also be” show that these are merely examples and are not being considered as formal definitions at this time. Further recitations of “process” or “processing” do not correct this deficiency.
Therefore, the means to implement the system may be regarded as software per se and the system is not tangibly embodied on any sort of physical medium. Dependent claims 10-16 do not cure deficiencies of claim 9 and are rejected under 35 U.S.C. 101 by the virtue of their dependency on claim 9.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., U.S. Patent Application Publication No. 2018/0270229 (provided in IDS 10/20/2021; hereinafter Zhang) in view of Kvochko et al., U.S. Patent Application Publication No. 2021/0226968 (filed January 17, 2020; hereinafter Kvochko) in further view of Matlick et al., U.S. Patent Application Publication No. 2019/0294642 (provided in IDS 10/20/2021; hereinafter Matlick).

Regarding claim 1, Zhang teaches:
A method comprising: accessing network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
selecting an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determining one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)
Zhang does not expressly disclose:
determining a search query based on the one or more values associated with the one or more properties associated with the entity;
performing the search query;
receiving a search query result,
wherein the search query result comprises a plurality of webpages;
accessing data from a webpage of the plurality of webpages;
determining, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
storing the classification result.
However, Kvochko teaches:
determining a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
performing the search query; (Kvochko FIG. 1, ¶ 0087-0091: Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receiving a search query result, wherein the search query result comprises a plurality of webpages; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
accessing data from a webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name of a physical location and an intended action, both being associated with the pre-determined entity)
determining, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
storing the classification result.
However, Matlick teaches:
storing the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).


Regarding claim 9, Zhang teaches:
A system comprising: a memory; and a processing device, operatively coupled to the memory, to: (Zhang ¶ 0088: a system may include a memory and a processing device, operatively coupled to the memory)
access network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
select an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)
Zhang does not expressly disclose:
determine a search query based on the one or more values associated with the one or more properties associated with the entity;
perform the search query;
receive a search query result,
wherein the search query result comprises a plurality of webpages;
access data from a webpage of the plurality of webpages;
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
store the classification result.
However, Kvochko teaches:
determine a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
perform the search query; (Kvochko FIG. 1, ¶ 0087-0091: Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receive a search query result, wherein the search query result comprises a plurality of webpages; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
access data from a webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name of a physical location and an intended action, both being associated with the pre-determined entity)
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
store the classification result.
However, Matlick teaches:
store the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).

Regarding claim 17, Zhang teaches:
A non-transitory computer readable medium having instructions encoded thereon that, when executed by a processing device, cause the processing device to: (Zhang ¶ 0134: The data storage device 518 may include a machine-readable storage medium 528, on which is stored one or more set of instructions 522 (e.g., software) embodying any one or more of the methodologies of functions described herein, including instructions to cause the processing device 502 to execute device identifier 200)
access network traffic from a network, wherein the network traffic is associated with a plurality of entities; (Zhang ¶ 0052: Packet engine 204 is configured to access network traffic (e.g., passively) and analyze network traffic; accessing packets through sniffing network traffic; ¶ 0073: the network traffic between an IoT device and a server where the IoT device sends a packet to the server; FIG. 4, ¶ 0105-0108: At block 402, a communication packet is accessed [shown in the above passages to coincide with network traffic]. The packet may be sent from or to a device (e.g., devices 120-130) communicatively coupled to a network (e.g., network 100). The packet may be accessed via a network device (e.g., network device 104) that facilitates communication among multiple network devices [this passage shows at least multiple devices associated with the packet and thus the claimed 'network traffic'])
select an entity of the plurality of entities; (Zhang FIG. 4, ¶ 0106-0108: At block 404, whether the device associated with the packet has been identified is determined)
determine one or more values associated with one or more properties associated with the entity, wherein the one or more values are accessed from the network traffic; (Zhang FIG. 4, ¶ 0107-0112: At block 412, one or more score values are determined. The one or more score values can be determined based on the one or more portions of the one or more packets accessed during packet analysis; a score value may be set based on a layer 7 property having a strong identification indication of the device that sent the packet; a score value may be set based on a particular port being listed in the packet)
Zhang does not expressly disclose:
determine a search query based on the one or more values associated with the one or more properties associated with the entity;
perform the search query;
receive a search query result,
wherein the search query result comprises a plurality of webpages;
access data from a webpage of the plurality of webpages;
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; and
store the classification result.
However, Kvochko teaches:
determine a search query based on the one or more values associated with the one or more properties associated with the entity; (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: When one or more communications including negative data associated with `company X` are identified, the system may perform a sentiment analysis on the one or more communications to gather additional data within the communications, as shown at 104; Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
perform the search query; (Kvochko FIG. 1, ¶ 0087-0091: Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; At step 108, the system may perform the more in-depth search)
receive a search query result, wherein the search query result comprises a plurality of webpages; (Kvochko FIG. 1, ¶ 0089-0093: At step 110, the system may identify one or more communications including both the first and second keyword; FIG. 2, ¶ 0094-0097: results from an interne search to identify communications including negative sentiment towards a pre-determined entity; At display box 202 and 204 the results of the negative sentiment search may be displayed. The first result 202 may be from one webpage and the second result 204 may be from a second webpage; see the more in-depth search result in ¶ 0098: The keyword search, in this exemplary diagram 200 may return result 206. The keyword search may search to identify communications that identify a name of a physical location and an intended action)
access data from a webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The keyword search may search to identify communications that identify a name of a physical location and an intended action, both being associated with the pre-determined entity)
determine, by a processing device, a classification result of the entity based on the data from the webpage of the plurality of webpages; (Kvochko FIG. 2, ¶ 0096-0099: The message includes the pre-determined entity 208, `company X`, and also includes at least the negative sentiment shown at 210 and 212; The message also includes at least the negative sentiment as shown at 214 and 218; FIG. 3, ¶ 0102-0107, ¶ 0102: a communication may be scored based on positive or negative sentiment. A communication may be scored based on polar emotions, such as happy or sad; ¶ 0105: Communications … may be scored to determine whether there may be any slight negative sentiment associated with the pre-determined entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang with the ability to use analyzed data to facilitate an Internet search for entity-related information as seen in Kvochko.
In addition, both of the references (Zhang and Kvochko) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang with the ability to retrieve data for a determined entity in Kvochko. Motivation to do so would also be to analyze the sentiment of communication-based traffic to provide protection as seen in Kvochko (¶ 0004-0006).
Zhang in view of Kvochko does not expressly disclose:
store the classification result.
However, Matlick teaches:
store the classification result. (Matlick FIG. 22, ¶ 0268-0269 describe using classifications interpreted as having been stored: Site classifier 640 may receive a set of training data 720 that includes the URLs 722 and associated structural semantic (SS) vectors 724 for a set of known webpages. Site classifier 640 may crawl through a set of webpages (URLs 722) on websites 721 with known classifications 726 [shown in FIG. 22 to be part of received set of training data 720] || FIG. 18, ¶ 0221-0225 teach classifications being based on data from the webpage: In operation 670D, the site classifier extracts other features from the webpages; Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on network data analysis and confidence score determination as in Zhang as modified with the known classifications and generated classifications of Matlick.
In addition, both of the references (Zhang as modified and Matlick) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as entity analysis.
Motivation to do so would be to improve the functioning of the device/entity identification of Zhang as modified with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. Motivation to do so would also be to use predicted classifications to provide more accurate intent, consumption, and surge score predictions as seen in Matlick (Abstract).


Regarding claims 2, 10, and 18, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively including:
performing an action based on the classification result. (Matlick FIG. 18, ¶ 0225: In operation 670F, the site classifier may adjust the relevancy score for company topics based on the classification value; site classifier may increase the relevancy score more for a larger vendor classification value and may reduce the relevancy score more for a larger publisher classification value)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity identification and searching in Zhang as modified by at least Kvochko with the known classifications and generated classifications of Matlick.
Motivation to do so would be to improve the functioning of the determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick. 

Regarding claims 3, 11, and 19, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively including:
wherein the classification result is determined using a model trained based on data from a plurality of webpages. (Matlick FIG. 18, ¶ 0221-0226: Based on all of the weighted features, the site classifier may generate the classification value predicting the type of website; see then ¶ 0226 showing how a model is associated with the classification generation performed by the site classifier: Site classifier 640 may generate vectors that represent the different features of webpages and websites. Site classifier 640 uses a machine learning model to then classify the different websites based on the feature vectors) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confidence score determination and the entity sentiment determination of Zhang as modified with at least Kvochko with the machine learning model classification of Matlick.
Motivation to do so would be to improve the functioning of the determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to utilize a machine learning model to perform its classification as in Matlick. 

Regarding claims 4, 12, and 20, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1, 9, and 17 above respectively.
Kvochko teaches a database comprising data. (Kvochko FIG. 6, ¶ 0118: captured data may be stored in the data repository 618)
Matlick teaches:
wherein the classification result is determined based on … data based on a plurality of webpages. (Matlick FIG. 17, ¶ 0201-0204: Site classifier 640 extracts features 650 for each node/webpage 648 and generates associated graph 646; site classifier 640 may derive graph 646 identifying the relationships between each node 648; graph 646 may also or alternatively be generated in a table format that identifies the relationships between different nodes 648 and provides additional graph metrics; see then FIG. 18, ¶ 0221: site classifier first may determine if a graph 646 already exists on the website associated with the URL; site classifier may adjust any derived relevancy scores based on the website classification) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the confidence score determination and the entity sentiment determination of Zhang as modified with at least Kvochko with the machine learning model classification of Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the ability to use webpage-based data to perform its classification as in Matlick. 

Regarding claims 5 and 13, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively.
Zhang teaches gathering information that “is further determined based on at least one heuristic.” (Zhang ¶ 0017: Additional information may be gathered (e.g., using port analysis, heuristics, from a 3.sup.rd party system, etc.) to determine and improve a confidence score (e.g., a confidence score based on packet analysis) thereby increasing accuracy)
Kvochko teaches:
wherein the search query is further determined… (Kvochko FIG. 1, ¶ 0087-0091 teaches determining a search query based on a 'negative' value associated with sentiment of an entity, specifically a company: Once communications with negative data associated to `company X` are identified, the system may perform a more in-depth search to look for hints of potential attempts to perform intended actions on the entity; The system may search the internet for communications including two keywords)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device/entity identification based on gathered information as in Zhang with the ability to facilitate an Internet search for entity-related information as seen in Kvochko.
Motivation to do so would be to improve the functioning of the gathering of information to determine and improve a confidence score for an entity with the ability to perform Internet searching as in Kvochko.

Regarding claims 6 and 14, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively including:
extracting text from the webpage of the plurality of webpages. (Matlick FIG. 18, ¶ 0203: Site classifier 640 extracts features 650 for each node/webpage 648 and generates associated graph 646; ¶ 0223: In operation 670D, the site classifier extracts other features from the webpages ... the site classifier identifies the number of references, layers of webpages, topics, interaction amounts and types of content, number of updates, etc. associated with each webpage) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the webpage-based entity sentiment determination of Zhang as modified with at least Kvochko with the webpage extraction for classification in Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the various webpage extraction methods present in Matlick. 

Regarding claims 7 and 15, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 1 and 9 above respectively including:
further comprising: accessing a keyword list comprising a plurality of keywords; and (Matlick FIG. 1, ¶ 0036-0038: User profiles 104 also may include intent data 106 that identifies topics in third party content 112 accessed by the users; intent data 106 may comprise a user intent vector that identifies the topics and identifies levels of user interest in the topics; content topics 102)
determining one or more keyword matches of the plurality of keywords and data from the webpage, wherein the classification result is based on at least one keyword of the keyword list. (Matlick ¶ 0186-0191; ¶ 0186: a pattern of users visiting multiple vendor sites associated with the same topic during the same time period may identify a more significant interest signal. A site classifier may adjust relevancy scores based on different website classifications and produce surge signals that better indicate a company interest in purchasing a particular product or service; ¶ 0191: CCM 100 may use the increased relevancy score 402 to calculate consumption scores 410; see this also in light of ¶ 0177: CSG 400 may adjust consumption scores 410 based on the increased relevancy 402 to more accurately identify domain surge topics)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity sentiment determination of Zhang as modified with at least Kvochko with the user profile topic and website topic matching shown in in Matlick.
Motivation to do so would be to improve the functioning of the webpage-determined sentiment for an entity as in Zhang as modified by at least Kvochko with the various webpage topic techniques shown in Matlick. 

Regarding claims 8 and 16, Zhang in view of Kvochko and Matlick teaches all the features with respect to claims 7 and 15 above respectively including:
further comprising: determining a keyword count for a keyword matched from the keyword list and the data from the webpage, (Matlick FIG. 5, ¶ 0087: the user may download a white paper 282A associated with storage virtualization, register for a network security seminar on a web page 282B, and view a web page article 282C related to virtual private networks (VPNs). Content 282A, 282B, and 282C may come from the same website or come from different websites; ¶ 0088: relevancy values 290 may be assigned based on the number of times different associated keywords are identified in content 282)
wherein the classification result is based on the keyword count. (Matlick ¶ 0094-0095: assume the relevancy value threshold for the network security topic is 0.5. CCM 100 identifies user intent vector 294A as part of the segment of users satisfying the threshold value; CCM 100 calculates vector cross products between user intent vectors 294 and content 298. Any user intent vectors 294 that generate a cross product value above a given threshold value are identified by CCM 100 and sent to the publisher [Matlick determining websites as relevant enough to users is interpreted as classifying them as relevant, the users being associated with the claimed 'keyword list' as user profiles are shown above to be associated with topics]; see also ¶ 0100-0104 describing topic relevancy values)

Response to Arguments
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.

35 U.S.C. 101
Regarding claims 9-16¸ Applicant argues that the specification of the present application clearly identifies “memory” and “processing device” to be hardware components.
In response to Applicant’s arguments, the specification of the present application does not sufficiently identify “memory” and “processing device” as hardware components.

The Applicant refers to ¶ 0192 of the specification regarding memory and ¶ 0193 of the specification regarding the processing device.
The cited portion of the Applicant (instant specification ¶ 0192; Remarks p9) states “(e.g., read-only memory (ROM), flash memory, dynamic random access memory (DRAM), a static memory 1006 (e.g., flash memory, static random access memory (SRAM), etc.)” All of these recitations are merely exemplary in nature as evidenced by the language “e.g.” and are not considered definitions of the memory as hardware at this time.
The cited portion of the Applicant (instant specification ¶ 0193; Remarks p9) states that the processing device is described as “may also be one or more special-purpose processing devices such as an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP), network processor, the like.” These recitations are merely exemplary in nature as evidenced by the language “may also be” and are devoid of language such as “is also one or more of” or “is defined as.”
As a result, claim 9 remains rejected under 35 U.S.C. 101, and dependent claims 10-16 remain rejected under 35 U.S.C. 101 at least by virtue of their dependency on a rejected base claim. 

35 U.S.C. 103
Regarding claims 1, 9, and 17, Applicant argues that the proposed combination of Zhang, Kvochko, and Matlick fails to teach or suggest “determining a search query based on the one or more values associated with the one or more properties associated with the entity.” Specifically, Applicant disagrees with the Office action relying on Kvochko FIG. 1, ¶ 0087-0091 to teach “determining a search query based on the one or more values associated with the one or more properties associated with the entity.”

In response to Applicant’s arguments, the combination of Zhang, Kvochko, and Matlick does indeed teach “determining a search query based on the one or more values associated with the one or more properties associated with the entity.”
The determining being “based on” the one or more values allows for the teachings of Kvochko to remain relevant to the claims as currently structured. Kvochko teaches the execution of subsequent steps, such as the further searching 108, in response to (i.e., subsequently performed after) the steps involving company X [serving as the entity] and its associated “one or more values associated with the one or more properties” through Kvochko ¶ 0087-0090 describing communications including negative data and further describing sentiment analysis (shown in ¶ 0089 and 0094 to involve negative sentiment also).
As Kvochko teaches determining a search query subsequent to a negative value associated with one or more properties associated with a company, the inclusion of Kvochko results in teachings of “determining a search query based on the one or more values associated with the one or more properties associated with the entity.”

Applicant further submits that performing a search query for negative sentiment associated with a company, as described by Kvochko, does not teach or suggest “determining a search query based on one or more values associated with one or more properties associated with an entity,” as a “company” does not fall within the scope of an “entity” as provided by claim 1.

In response to Applicant’s arguments, Kvochko remains relevant to the claims and is capable of teaching the entity as required in the language, “determining a search query based on one or more values associated with one or more properties associated with an entity.”
The claims themselves merely refer to “entity,” for which a simple recitation of “company” would be interpreted as addressing. However, with further derivation from the specification, Kvochko remains relevant, as Kvochko ¶ 0003 refers to its intention to understand the public’s attitude towards a product, company, or relationship.

As Kvochko is capable of teaching determination of a search query in a manner associated with an entity, based on the claims as currently constructed, even in light of the specification, the combination of Zhang, Kvochko, and Matlick teaches “determining a search query based on one or more values associated with one or more properties associated with an entity.”

Applicant further submits that the “negative data” described by Kvochko does not teach or suggest “one or more values associated with one or more characteristics of the entity.” Specifically, Applicant argues that the negative data is described as a negative sentiment (e.g., a negative view of a company) associated with a communication rather than an actual value that is determined for characteristics of an entity. 

In response to Applicant’s arguments, the combination of Zhang, Kvochko, and Matlick does indeed teach “one or more values associated with one or more characteristics of the entity.”
Kvochko teaches (¶ 0087-0093) a company X having communications that include negative data, showing a negative value associated with any combination of the communications associated with the company, the data within associated with the company, and the like.
Kvochko also teaches (cited ¶ 0089; see also relevant Kvochko ¶ 0096-0097, 0101-0102) a company X being associated with - after a sentiment analysis – a sentiment score (which can be negative,) not to mention being associated with facial sentiment data, biometric data, etc. Essentially, Kvochko relates many elements and any values, all of which are, in some way, associated with a company, meaning Kvochko remains relevant to the claims as currently constructed.
Further, in response to the Applicant emphasizing the need for an actual value that is determined for characteristics of an entity, Zhang is relied upon to introduce the value determined for properties of an entity (CTNF p5).
As a result, it can be seen that the combination of Zhang, Kvochko, and Matlick does indeed teach “one or more values associated with one or more characteristics of the entity” as required by the claims as currently constructed.



Applicant further submits (Remarks p10) that one of ordinary skill in the art would have no motivation to modify the invention of Zhang with the teachings of Kvochko and Matlick because such a modification would change the principle of operation of the invention. Specifically, Applicant argues (pp13-14) that a person of ordinary skill in the art would not be motivated to combine Kvochko, Zhang, and Matlick as proposed.

In response to Applicant’s arguments, primary reference Zhang is capable of being combined with Kvochko and Matlick in order to address the limitations of claims 1, 9, and 17.

Zhang is directed to identifying a device based on analyzed information and a determined score, the analyzed information coming from a localized environment by the very nature of the network traffic (Zhang ¶ 0017-0018).
Kvochko is also directed to analyzing communications over a network, doing so on the internet (Kvochko ¶ 0030).

Zhang is intended to overcome deficiencies for device identification based on existing methods to run an agent on the device or to analyze a single property, instead performing its identification based on multiple pieces of information as well as the network traffic analysis as pointed out by the Applicant.
Kvochko comprises known techniques that can be used to improve similar devices (methods, or products) in the same way, as its determination of communications on the Internet comprising negative data associated with a company can be performed at a periodic or continuously repeated basis, and this can be applied to any of the data analysis or retrieval performed by Zhang.
Kvochko comprises known techniques that can be applied to a known device (method, or product) ready for improvement to yield predictable results. Zhang performing identification of devices can certainly be enhanced based on web-based retrieval (and any subsequent analysis of obtained data).
These techniques are evidenced in the existing combination and motivation statements of the independent claims through language such as “improve … with the ability to retrieve data for a determined entity in Kvochko”

Further, Matlick (¶ 0028) refers to using a computer learning model to automatically predict classes/classifications.
Matlick comprises known techniques that can be used to improve similar devices (methods, or products) in the same way, as its use of a computer learning model to predict classes/classifications can be applied to its own identification, which can be interpreted as a classification.
Matlick comprises known techniques that can be applied to a known device (method, or product) ready for improvement to yield predictable results. Zhang performing identification of devices can certainly be enhanced based on automated computer learning models, especially at the higher scale referred to by Matlick (¶ 0028).
These techniques are evidenced in the existing combination and motivation statements of the independent claims through language such as “improve … with the ability to create and retrieve previously-determined classification data for a determined entity in Matlick” and “use predicted classifications to provide more accurate intent, consumption, and surge score predictions.”

Zhang can thus be combined with Kvochko and further combined with Matlick. The resulting combination remains relevant to the independent claims as currently structured, and the claims remain rejected under 35 U.S.C. 103.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        May 10, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164